UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6118



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT LOUIS PONZINI,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:02-cr-00423-JRS)


Submitted:   June 16, 2006                 Decided:   June 30, 2006


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Louis Ponzini, Appellant Pro Se.        Brian Ronald Hood,
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Robert Louis Ponzini appeals the district court’s order

denying Ponzini’s 28 U.S.C. § 3742 (2000) motion for want of

jurisdiction.   We have reviewed the record and find no reversible

error.   Accordingly, we deny the motion for leave to proceed in

forma pauperis and dismiss the appeal for the reasons stated by the

district court.   See United States v. Ponzini, No. 3:02-cr-00423-

JRS (E.D. Va. Dec. 27, 2005).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                         DISMISSED




                               - 2 -